Citation Nr: 0022585	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
bilateral hearing loss is well grounded.

2.  Whether a claim of entitlement to service connection for 
an eye disorder is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence of 
current bilateral hearing loss.

2.  The veteran has presented no competent evidence of a 
current eye disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for an eye disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, his service medical 
records, and private treatment records from Baptist Medical 
Center.  The evidence pertinent to the issues on appeal is 
discussed below.

The veteran originally claimed entitlement to service 
connection for hearing loss and an eye disorder in February 
1998.  He maintains that he suffered an eye injury during 
service in 1969 and was exposed to noise pollution while 
aboard the U.S.S. Rigel.  He stated that these conditions 
were incurred in service and that he was suffering from them 
until the present.  

Service medical records show that defective distant vision 
was noted on entrance examination in July 1968.  Vision was 
20/30 on the right and 20/20 on the left.  In August 1969, 
the veteran was treated for diplopia.  Vision was 20/25 
bilaterally.  On separation examination in September 1970, 
examination of the eyes was normal.  Vision was 20/20 
bilaterally.  Hearing was 15/15 to whispered voice 
bilaterally.  

In March 1998, the RO requested that the veteran submit 
releases for each physician or hospital that had treated him.  
He reported that he was treated for an eye disorder at 
University Medical Center from 1980 to 1997, and the RO 
attempted to obtain these records.  However, University 
Medical Center responded that they found no records of 
treatment for the veteran.  The RO obtained the veteran's 
treatment records from Baptist Medical Center, dated in 1997.  
These records showed no diagnosis of hearing loss or an eye 
disorder, although the veteran complained of blurry vision 
for one and one half weeks in October 1997.  In March and 
April 1999, the veteran reported that he was not able to 
provide current medical evidence because he could not afford 
private treatment.  He requested that he be afforded a VA 
examination.    

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. § 3.303(c) 
(1999).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
hearing loss or an eye disorder.  Although acceptable lay 
evidence may constitute competent evidence when it comes to 
describing symptoms or manifestations of a disease, a 
veteran's statements as to symptomatology, without medical 
evidence of an underlying impairment capable of causing the 
symptoms alleged, generally cannot constitute plausible 
evidence of the existence of a current disability for VA 
service connection purposes.  Compare Espiritu v. Derwinski, 
1 Vet. App. 492, 494 (1992), and Caldwell v. Derwinski, 
1 Vet. App. 466, 469 (1991).  Unsupported by medical 
evidence, the veteran's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim. 

There is no post-service medical evidence in the present case 
of current bilateral hearing loss or an eye disorder.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability . . . In the absence 
of proof of a present disability there can be no valid 
claim."  Thus, the veteran's claims are not well grounded in 
the absence of medical evidence showing current bilateral 
hearing loss or an eye disorder.
 
The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, including 
affording the veteran a VA examination, because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims for service connection for bilateral 
hearing loss and an eye disorder.  The veteran has reported 
that he is unable to provide any current medical records 
showing treatment for these conditions.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for bilateral hearing loss is denied.

Having found the claim not well grounded, entitlement to 
service connection for an eye disorder is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

